DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 2 and 3 are cancelled. Claims 8-13 and 16-18 are withdrawn. Claims 14-18 are newly added. Claims 1, 4-7 and 14-15 are presently examined.

Applicant’s arguments regarding the objection to the drawings have been fully considered and are persuasive. The objection of 9/24/2021 is withdrawn.

Applicant’s arguments regarding the objection to the specification for incorporating new matter have been fully considered and are persuasive. The objection of 9/24/2021 is withdrawn. It is noted, however, that the prior Office action did not object to applicant’s use of trade names and/or marks used in commerce, but rather indicated instance in which applicant permissibly and properly used such names and/or marks.
Election/Restrictions
Newly submitted claims 16-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claim(s) 16-18, drawn to a hybrid aerosol generating article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of these groups require the technical feature of a hybrid aerosol generating element comprising a liquid retention material for holding an aerosol-forming liquid and a solid aerosol-forming substrate arranged next to the liquid retention material, wherein the liquid retention material at least partially surrounds the solid aerosol-forming substrate along a length of the element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gill (US 10,856,575).
Gill discloses a cartridge for an electronic vapor inhaler having an elongate induction heatable element and a flavor release medium adhered to a surface of the elongate induction heatable element (abstract). The cartridge comprises a circular elongate induction heatable element (figure 1a, reference numeral 28) surrounded by a flavor release medium adhered to its surface (column 6, lines 22-40, figure 1a, reference numeral 30). The flavor release medium is impregnated with propylene glycol or glycerin (column 6, lines 22-40), which are evidently liquids, indicating in turn that the flavor release medium is a liquid retention material. The induction heatable element and flavor release medium are surrounded by a circumferential wall having inlets that allow air to flow (column 8, lines 22-42, figure 1a, reference numeral 114).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 16-18 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 6 objected to because of the following informalities: The claim begins with the definite article when no hybrid aerosol generating article has been previously claimed. Appropriate correction is required.
Claim Interpretation
Regarding claim 15, the claim recites the limitation “wherein the capillary material transports the liquid to a center of the solid aerosol-forming substrate.” This limitation is considered to be a limitation regarding the intended use of the claimed hybrid aerosol generating element. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a capillary material capable of transporting the liquid to a center of the solid aerosol-forming substrate.

Specification
The use of the term Mater-Bi (page 20, line 1), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the claim requires the solid aerosol-forming substrate to comprise a capillary material that conveys a liquid to the solid-aerosol forming substrate. It is unclear how the solid aerosol-forming substrate can convey a material to itself since the liquid would not need conveying as it would have already reached the solid-aerosol forming substrate. The claim is therefore indefinite. 
It is unclear what direction is referred to by the limitation “into the direction.” Is this a longitudinal direction? A radial direction? The claim is therefore indefinite. For the purposes of this Office action, the claim will be interpreted as if it required the solid-aerosol forming substrate to comprise a capillary material that actively conveys a liquid from the liquid retention material. Claim 15 is indefinite by dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 10,856,575) in view of Fraser (US 11,185,110) and Reevell (US 2017/0245552).

Regarding claim 1, Gill discloses a cartridge for an electronic vapor inhaler having an elongate induction heatable element and a flavor release medium adhered to a surface of the elongate induction heatable element (abstract). The cartridge comprises a circular elongate induction heatable element (figure 1a, reference numeral 28) surrounded by a flavor release medium adhered to its surface (column 6, lines 22-40, figure 1a, reference numeral 30). It is therefore evident that the induction heatable element and flavor release medium form a plug and tube, respectively. The flavor release medium is 
Regarding (a), Fraser teaches an electronic vapor provision system (abstract) having a porous heater element that acts as both a susceptor and a wick formed from steel fibers that controls the flow of liquid out of the reservoir (column 9, lines 26-31) as it is fed to the heater (column 16, lines 30-33). The steel fibers are considered to meet the claim limitation of a solid aerosol-forming substrate since applicant’s specification discloses that the solid aerosol-forming substrate can be a fibrous structure comprising a bundle of fibers that convey liquid (page 9, lines 25-32).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the induction heatable element of Gill from the steel fibers of Fraser. One would have been motivated to do so since Fraser teaches that providing a heater element made from steel fibers allows control of liquid flow to the heater and therefore amount vaporized.
Regarding (b), Reevell teaches an electrically operated aerosol generating system having a liquid storage portion having semi open inlets that allow air to enter but prevent liquid inside from leaving [0065].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circumferential wall with air inlets of Gill with the liquid impermeable inlets of Reevell. One would have been motivated to do so since Reevell teaches inlets that prevent liquid from leaving a liquid storage portion of an electrically operated aerosol generating system.

Regarding claim 4, Fraser teaches that the porous heater element is a susceptor material (column 9, lines 26-31).

Regarding claim 5, it is evident that the amount of propylene glycol or glycerin impregnated into the flavor release medium is predetermined since it is a fixed size and is impregnated prior to use (column 6, lines 22-40, figure 1a).

Regarding claim 6, Gill discloses that the electronic vapor inhaler is shaped in the form of a rod and has many individual components (figure 1a).

Regarding claim 7, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses that the distal end of the cartridge and wall are covered by an element having a passageway that allows air through its center (column 8, lines 22-42, figure 1a, reference numeral 124). Modified Gill does not explicitly teach the passageway being sealed against liquid flow.
Reevell teaches an electrically operated aerosol generating system having a liquid storage portion having semi open inlets that allow air to enter but prevent liquid inside from leaving [0065].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the passageway of modified Gill with the liquid impermeable inlets of Reevell. One would have been motivated to do so since Reevell teaches inlets that prevent liquid from leaving a liquid storage portion of an electrically operated aerosol generating system.

Regarding claim 14, Fraser teaches that the porous heater element acts as a wick formed from steel fibers that controls the flow of liquid out of the reservoir and into it (column 9, lines 26-31, column 16, lines 30-33).

Regarding claim 15, it is evident that liquid could reach the center of the porous heater element since Fraser teaches that the porous heater element allows liquid to be wicked through it (column 9, lines 26-31, column 16, lines 30-33).
Response to Arguments
Regarding the rejection under 35 USC 103, applicant’s arguments have been fully considered but are not persuasive since they do not address the rejections relying on Gill as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715